Case 1:17-cr-00600-NRB Document 65-2 Filed 10/05/18 Page 1 of 22

CHERYL PARADIS, PSY.D. PLLC
P.O. Box 050-l45
Pratt S'cation
Brooklyn, N.Y. 11205-0000!
oherylparadisl @gmail.com
August 26, 2018
Fg §RENSIC P§YCHOLOGICAL REPORT

William McFarland
82 17 Cr. 600 {NRB)

This psychological evaluation of William McFarland was completed at the
request of his defense attomey, Randall Jackson, Esq. 1 evaluated Mr. McFarland on
8/4/18 and 8/20/18 at the Metropolitan Detention Centcr. The evaluation consisted of a
psychological examination, psychosocial assessment, and psychological testing l

obtained information about the defendant's modical, psychiatric, aloohol, drug,

employment, childhood and family historyv

 

Case 1:17-cr-00600-NRB Document 65-2 Filed 10/05/18 Page 2 of 22

 

Case 1:17-cr-00600-NRB Document 65-2 Filed 10/05/18 Page 3 of 22

 

Case 1:17-cr-00600-NRB Document 65-2 Filed 10/05/18 Page 4 of 22

 

Case 1:17-cr-00600-NRB Document 65-2 Filed 10/05/18 Page 5 of 22

 

Case 1:17-cr-00600-NRB Document 65-2 Filed 10/05/18 Page 6 of 22

6

 

Case 1:17-cr-00600-NRB Document 65-2 Filed 10/05/18 Page 7 of 22

 

Case 1:17-cr-00600-NRB Document 65-2 Filed 10/05/18 Page 8 of 22

 

Case 1:17-cr-00600-NRB Document 65-2 Filed 10/05/18 Page 9 of 22

 

Case 1:17-cr-00600-NRB Document 65-2 Filed 10/05/18 Page 10 of 22

 

Case 1:17-cr-00600-NRB Document 65-2 Filed 10/05/18 Page 11 of 22

 

Case 1:17-cr-00600-NRB Document 65-2 Filed 10/05/18 Page 12 of 22

 

Case 1:17-cr-00600-NRB Document 65-2 Filed 10/05/18 Page 13 of 22

 

Case 1:17-cr-00600-NRB Document 65-2 Filed 10/05/18 Page 14 of 22

 

Case 1:17-cr-00600-NRB Document 65-2 Filed 10/05/18 Page 15 of 22

 

Case 1:17-cr-00600-NRB Document 65-2 Filed 10/05/18 Page 16 of 22

16

 

Case 1:17-cr-00600-NRB Document 65-2 Filed 10/05/18 Page 17 of 22

 

Case 1:17-cr-00600-NRB Document 65-2 Filed 10/05/18 Page 18 of 22

 

Case 1:17-cr-00600-NRB Document 65-2 Filed 10/05/18 Page 19 of 22

 

Case 1:17-cr-00600-NRB Document 65-2 Filed 10/05/18 Page 20 of 22

20

SUMMARY AND CONCLUSIONS

In conclusion, Mr. McFarland's history and presentation arc factors which the
court may Wish to consider. Though he clearly has many areas of strengths related to
computers and entrepreneurship, he had longstanding psychiatric problems that were
never appropriately diagnosed or treated He fulfills diagnostic criteria for Unspeciiied
Bipolar and Relatcd Disorder. He showed signs of emotional problems in childhood and
was first taken for treatment when he was only 5-years-old. Years later he exhibited
symptoms of Attcntion Deticit/Hyperactivity Disorder (ADHD). His family took him for
evaluations and he was briefly tried on psychiatric medications During adolescence his
mother Was diagnosed with breast cancer and for the next several years she underwent
surgery and chemotherapy Thc stress of his mother’s diagnosis was enormous and Mr.
McParland coped by Withdrawing into himself and focusing on his computer.
Unfortunately, his family did not arrange for him to obtain the psychiatric treatment he
needed

Por several years before the instant oii`ense, McFarland was very successful in
business but he continued to struggle with symptoms of psychiatric illness lie
experienced symptoms consistent With an Unspeciiied Bipolar and Related Disorder. lie
also abused alcohol by bingo drinking lt is possible that he used alcohol to self medicate
his underlying mood disorder.

Dnring the time period before the instant offense Mr. McFarland’s psychiatric
symptoms became more intense and severely impacted his thinking and decision making
abilities He was symptomatic during the time he was on pretrial release, before he was

charged with a second offense lt is possible that his parents did not recognize the

Case 1:17-cr-00600-NRB Document 65-2 Filed 10/05/18 Page 21 of 22

21

severity of their son’s psychiatric problems Though he was yo'ung, he was legally an
adult and they could not force him to go for a psychiatric evaluation In r_ny opinion, he
needed psychiatric medications and intensive psychotherapy to treat his manic or
hypornanic episodes that so impaired his judgment lt is possible that, if a psychiatric
evaluation had been ordered before he was on pretrial release, or if psychiatric treatment
had been mandated while he was out on pretrial release, he might not have acted in the
way that led to the additional charges related to NYC VIP Accecs.

`I`.n_ rn y opinion, at the time ofthc instant offenses Mr. McFatland‘s mental state
was compromised by a combination offectors. Hc was experiencing symptoms of mania
or hypomania due to an treated Unspecified Bipolar and Related Disorder. He was not
sleeping and felt exhausted and overwhelmed He had a diminished capacity to foresee
the consequences of his actions

In my opinion Mr. MeFarland would benefit greatly from being placed in a
comprehensive treatment program that offers a range of services including psychiatric
care, individual psychotherapy, and substance abuse counseling lie many strengths that
make him a good candidate for treatment He has a very supportive family, is not
addicted to alcohol or drugs, and now has insight about his psychiatric problems and need
for treatment Most importantly, he is remorseful. He feels very guilty about how he has
hurt others and is determined to pay restitution to those Who lost so much. HO is not
socially isolated, quite the oppositc, he needs people very much and yearns for emotional
connections with others l expect he could make a close and trusting relationship with a
psychiatrist and psychotherapist that could lead to real change in his personality makeup,

mental state and behaviorv lie is young and, in my opinior.t, treatment could successfully

Case 1:17-cr-00600-NRB Document 65-2 Filed 10/05/18 Page 22 of 22

alter the course of his life.

22

Respec’tfully submitted;

Cheryl Paradis, Psy.D.

licensed Psychologist (#0086371)
Associate C]inical Prof@csor

State University of New Yorlc
Hcalth Science Center at Brooklyn

